Citation Nr: 1209786	
Decision Date: 03/15/12    Archive Date: 03/28/12

DOCKET NO.  09-00 010A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center
in St. Paul, Minnesota


THE ISSUE

Whether the appellant's unearned pension income since 2003 and a one-time payment in 2003 is countable income for purposes of calculating payments of death pension benefits effective February 1, 2003.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The Veteran served on active duty from July 1957 to July 1961, and from October 1968 to January 1971.  He died in March 2002.  The appellant is the Veteran's surviving spouse. 

This appeal arises before the Board of Veterans' Appeals (Board) from a February 2008 letter notifying the appellant that her pension had been reduced from February 1, 2003 rendered by the Veterans Affairs (VA) Pension Maintenance Center in St. Paul, Minnesota.

This case was remanded in February 2010 for further development.  That development having been completed, the claims file is again before the Board.  

The Board notes that the issue has been very specifically described, as reflected on the front page of this decision.  The Board emphasizes this decision determines only the issue of whether the identified unearned income-pension income since 2003 and a one-time payment in 2003-is countable income for the purposes of calculating death pension benefits effective February 1, 2003.

The Board further notes that all documents in the Virtual VA file have been reviewed.


FINDINGS OF FACT

1.  The appellant received nonservice-connected death pension benefits effective February 1, 2003 based on having no income, including no unearned income.

2.  The appellant has received unearned income from a pension account since 2003 and has received a one-time payment from what appears to be a securities account in 2003.  


CONCLUSION OF LAW

The appellant's unearned pension income since 2003 and a one-time payment in 2003 is countable income for VA death pension purposes.  38 U.S.C.A. § 1521 (West 1991); 38 C.F.R. §§ 3.271, 3.272 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

In December 2002, VA notified the appellant that her claim for nonservice-connected death pension had been granted based on an income of $0.00.  The letter notified the appellant that VA pays a pension to make up the difference between her countable annual income and a maximum annual rate, and that countable annual income was subtracted from the maximum annual rate to determine the pension amount.  The letter further notified the appellant that her rate of VA pension depended on total family income, which included her income and that of any dependents.  She was notified to tell VA immediately if income was received from any source other than that which was already identified, and if there was any change in income from the identified sources.  She was further advised to notify VA of any changes in her mailing address.

In March 2006, VA sent the appellant a letter notifying her that review of her income for the year 2003 revealed that she received unearned income from two payees in the amounts of $2,862.00 and $8.00.  The appellant responded in April 2006 acknowledging receipt of the unearned income.  She explained that the larger of the two amounts was from a pension.  She reported that the smaller amount was a one-time payment, but did not indicate the type of payment.  Similar notices were sent reflecting amounts of $2,862.00 paid in 2004 and of $2,862.00 paid in 2005.

In July 2007, the VA notified the appellant of a proposed reduction in her pension amount based on the amounts of unearned income she had received.  In December 2007, the letter was re-mailed to a corrected address.  The letter provided the appellant with an opportunity to provide additional information concerning the unearned income including the date, amount or amounts received from February 1, 2003 to the present.  She was given 60 days in which to respond and/or to provide additional information or evidence showing that the proposed reduction should not occur.  If she didn't respond, the letter notified her, her pension payments would be reduced based on the amounts as reported, and the adjustment could result in an overpayment.  The appellant did not respond.

In February 2008, VA notified the appellant that her pension was being reduced as proposed in the December 2007 letter based on the reported unearned income, because she had not responded.  In April 2008, the letter was remailed to a corrected address.  The appellant responded in May 2008, acknowledging she had received the April 2008 re-mailed letter.  She confirmed that she received monthly pension in the amount of $238.50 and, in essence, stated she had no more information to provide.  The issue was re-adjudicated in the December 2008 statement of the case.  

The Board finds that the content of the above-noted letters provided to the Veteran complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The appellant was fully notified and had ample opportunity to respond, which she did do.  The issue was thereafter re-adjudicated in December 2008.

Regarding the duty to assist, the appellant was provided an opportunity to submit additional evidence or to identify evidence to be obtained.  She declined to do so.  In addition, while she was initially unrepresented, she appointed a representative in December 2008.  In March 2009, her representative was given an opportunity to provide argument on her behalf.  The representative was given 20 working days to respond, but did not do so.  In October 2009, the appellant's representative was again given an opportunity to provide argument.  The representative did not respond.

All other obtainable evidence has been obtained and associated with the claims file, to include the income verification folder.  Neither the appellant nor her representative have identified any other pertinent evidence not already of record that would need to be obtained for a proper disposition of this appeal.  

In her December 2008 substantive appeal, the appellant indicated that she wished to testify before the Board and would appear before a Veterans Law Judge appearing at her local RO by video teleconference.  And, in February 2010, the Board remanded the claim to afford her the opportunity for a hearing before the Board.  However, she failed to report for scheduled hearings in May 2010 and April 2011.  

Notification of these hearings was mailed to her address of record, but was initially returned as "undeliverable, insufficient address, unable to forward."  The notification letter was re-mailed to the same address but including the apartment number, but again returned as "undeliverable, attempted not known, unable to forward."  After conducting research to find the appellant, VA again attempted to contact the appellant in writing, requesting that she confirm her address, and notification of the second hearing was also mailed.  These letters were returned as "undeliverable."  Copies of these letters were sent to her representative.  However, neither she nor her representative responded.  The Board has thus met its duty to provide the opportunity for the Veteran to testify.  

In this regard, the Board further notes that, the appellant, alone, is responsible to keep VA informed of her current address, and to report any change of address in a timely manner.  If she does not do so, "there is no burden on the part of the VA to turn up heaven and earth to find [her]."  See Hyson v. Brown, 5 Vet. App. 262, 265 (1993).  Moreover, the Board reminds the appellant that "[t]he duty to assist is not always a one-way street.  If a veteran wishes help, [s]he cannot passively wait for it in those circumstances where [s]he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  

It is therefore the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and argument in support of her claims, and to respond to VA notice.

Accordingly, the Board finds that VA has satisfied its duty to notify and assist the appellant in apprising her as to the evidence needed, and in obtaining evidence pertinent to his claim under the VCAA.  


II.  Countable Income

In the case at hand, entitlement to nonservice-connected death pension benefits was granted effective February 1, 2003.  The appellant received nonservice-connected pension benefits from February 1, 2003 based on an income of $0.00.  

However, an Income Verification Match (IVM) revealed that the appellant had received unearned income in 2003, 2004, and 2005.  In 2003, she received amounts of $2,862.00 and $8.00.  In each year, 2004 and 2005, she received $2,862.00.  

Pursuant to notification and request for information from VA in March 2006, the appellant acknowledged receipt of the unearned income.  She explained that the larger of the two amounts was from a pension.  She reported that the smaller amount was a one-time payment, but did not indicate the type of payment.

In July and December 2007, the VA notified the appellant of a proposed reduction in her pension amount based on the amounts of unearned income she had received.  The letter provided the appellant with an opportunity to provide additional information concerning the unearned income including the date, amount or amounts received from February 1, 2003 to the present.  She was given 60 days in which to respond and/or to provide additional information or evidence showing that the proposed reduction should not occur.  If she didn't respond, the letter notified her, her pension payments would be reduced based on the amounts as reported, and the adjustment could result in an overpayment.  The appellant did not respond.

In February and April 2008, VA notified the appellant that her pension was being reduced as proposed in the December 2007 letter based on the reported unearned income, because she had not responded.  

In May 2008, the appellant responded, confirming that she received monthly pension in the amount of $238.50.  But she stated that VA had known about the pension payments.  She averred that she had reported the information to her RO.  She stated that her husband had left many debts, she didn't work, and the $238.50 monthly-which is all that she receives-was not sufficient to pay her debts and utilities.  She responded that she had no more information to provide, and that she had given all the information she had when she applied for pension.  

The applicable regulations provide that payments of any kind from any source shall be counted as income during the 12-month annualization period in which received unless specifically excluded under §3.272.  38 C.F.R. § 3.271(a) (2011).

The following shall be excluded from countable income for the purpose of determining entitlement to death pension: welfare; maintenance; VA pension benefits; reimbursement for casualty loss; profit from sale of property; joint accounts; medical expenses; expenses of last illnesses, burials, and just debts; educational expenses; child's income; Domestic Volunteer Service Act Programs; distributions of funds under 38 U.S.C. 1718; hardship exclusion of child's available income; survivor benefit annuity; Agent Orange settlement payments; restitution to individuals of Japanese ancestry; cash surrender value of life insurance; income received by American Indian beneficiaries from trust or restricted lands; Radiation Exposure Compensation Act; Alaska Native Claims Settlement Act; and a monetary allowance under 38 U.S.C. § 1805 for a child suffering from spina bifida who is a child of a Vietnam veteran or children of Veterans with covered service in Korea, Victims of Crime Act, Medicare Prescription Drug Discount Card and Transitional Assistance Program, and life insurance proceeds. 38 C.F.R. § 3.272 (2011).

The applicable regulation 38 C.F.R. § 3.271 clearly includes payments of any kind from any source as being countable income, and unearned income from a pension and is not included among the exclusions from countable income for non-service-connected pension listed in 38 C.F.R. § 3.272.  In addition, payments from a securities account are also not included among the exclusions, absent specific identification as such.  The appellant has declined to provide the information that could render the payment excludable.  

The appellant has not entered any contentions that she did not in fact receive the identified unearned income of $2,862.00 and $8.00 in 2003, $2,862.00 in 2004, and $2,862.00 in 2005.  Rather, she responded in 2006 that she receives a pension of $238.50 monthly and that the $8.00 payment was a single payment.  

The appellant contends only that she had reported this information previously.  However, her award letter, dated in December 2002, clearly states that her income was noted to be $0.00.  As noted above, she has submitted no other documentation concerning this matter that would allow a finding that any or all of the payments are excludable. 

Given the foregoing, the appellant's unearned income from pension of $2,862.00 in 2003, 2004, and 2005, and the one-time payment of $8.00 in 2003 is countable income as a matter of law. 

The Board is sympathetic to the appellant's situation and takes the opportunity to urge her to comply with VA's requests for documentation, as it certainly appears that she could have expenses, including expenses from the settling of her husband's estate and final medical care, medical expenses, and expenses concerning her minor child that could lower her countable income if they meet the criteria in the regulations.  She is encouraged to seek the assistance of VA and of her representative.  

In a case such as this one, where the law is dispositive of the claim, the claim should be denied because of lack of legal entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

The appellant's unearned pension income from 2003 and a one-time payment in 2003 is countable income for purposes of calculating payments of death pension benefits effective February 1, 2003.





____________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


